Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no antecedent basis concerns in the present claim language.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method, comprising:
receiving a Domain Name Service (DNS) query for a network resource from a user device at a DNS analysis server, the DNS query including a functional label describing a context of the user device;
analyzing, at the DNS analysis server, the DNS query to determine whether the user device is permitted to access the network resource based on the functional label; and
in response to the functional label indicating that the user device is not permitted to access the network resource, transmitting a block page to the user device;
wherein the DNS analysis server is configured to, in response to the functional label indicating that the user device is permitted to access the network resource, query a DNS server to obtain, for transmission to the user device, access information for the network resource.

Independent claim 8:
8.	A non-transitory computer readable storage device including instructions that when executed by a processor cause the processor to perform an operation comprising:
receiving a Domain Name Service (DNS) query for a network resource from a user device at a DNS analysis server, the DNS query including a functional label describing a context of the user device;
analyzing, at the DNS analysis server, the DNS query to determine whether the user device is permitted to access the network resource based on the functional label; and
in response to the functional label indicating that the user device is not permitted to access the network resource, transmitting a block page to the user device;
wherein the DNS analysis server is configured to, in response to the functional label indicating that the user device is permitted to access the network resource, query a DNS server to obtain, for transmission to the user device, access information for the network resource.

Independent claim 15:
15.	A method, comprising:
receiving, on a device, a request to access a network resource;
determining a context of the device based on metadata of the device;
appending, to a DNS query, a functional label that describes the context; and
transmitting the DNS query with the appended functional label to a DNS analysis server, and
in response to a denial of the request, displaying a block page that indicates a security policy causing the denial;
wherein the device is configured to, in response to an approval of the request, access the network resource based on access information received from the DNS analysis server, which obtains the access information from a DNS server.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/